Co mo nN HN ON FP WY VY =

bB Nh BO YO KN KH NY KD KR HB HR RR Se Se ee
ao nN KN MH BH WH YY KH OD ODO AenAI KH Wn BR W NY KK &S

 

 

Case 2:20-cr-00166-JLR Document 24 Filed 08/10/21 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. CR20-166 JLR
Plaintiff STIPULATED ORDER
a ° RESETTING TRIAL DATE
Vv.
CAMDEN LAMP,
Defendant.

 

 

THIS COURT having considered the record in this matter and being fully advised,

hereby FINDS as follows:

1. On July 7, 2021, this Court issued an order striking the August 10, 2021, trial date in
this matter and indicating an intent to schedule a new trial date after consulting with
the parties. Dkt. 21. The order was based on information provided by defense
counsel regarding a current medical issue.

2. The Court finds that the failure to grant a continuance of the trial date in this case
would make further proceedings impossible and result in a miscarriage of justice.
See 18 U.S.C. § 3161(h)(7)(B)(i). Given defense counsel’s current medical issue, it

is unreasonable to expect adequate trial preparation by the scheduled trial date of

Order Resetting Trial Date UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Camden Lamp, CR20-166 JLR - 1 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Se YN DH A BW NY

NM HN NH NO NH NY NY NY NO & S&S Se Re re SS ee
Oo nN KH nA F&F WY NY S| OD OBO WOH DH wn FB W NY KY OC

 

 

Case 2:20-cr-00166-JLR Document 24 Filed 08/10/21 Page 2 of 2

August 10, 2021, and within the time limits established by the Speedy Trial Act.
See 18 U.S.C. § 3161(h)(7)(B)(ii). Further, the failure to grant a continuance would

unreasonably deny the defendant continuity of counsel, and would deny defense

counsel the reasonable time necessary for effective preparation, taking into account
the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
3. Accordingly, pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of

justice served by continuing the trial in this case outweighs the best interest of the

public and the defendant in a speedier trial.
IT IS THEREFORE ORDERED that the trial date is reset for January 18, 2022. The

pretrial motions deadline is reset for December 10, 2021.

IT IS FURTHER ORDERED that the period time from July 7, 2021, up to and

including the new trial date of January 18, 2022, shall be excludable time pursuant to 18

U.S.C. § 3161.

Ue

Dated this \0 day of August, 2021.

Presented by:

/s/ Jessica M. Manca
JESSICA M. MANCA
Assistant United States Attorney

/s/ Richard J. Troberman
RICHARD J. TROBERMAN
Counsel for Camden Lamp

 

Order Resetting Trial Date
United States v. Camden Lamp, CR20-166 JLR - 2

JAMES L,. ROBART
United i District Court Judge

 

\

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
